DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 12 July 2021 for the application filed 28 October 2016. Claims 1, 2, and 6-10 are pending:
Claims 3-5 have been canceled;
Claims 8-10 have been withdrawn with traverse in the response filed 31 July 2018; and
Claim 1 has been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority (ITBG2014A000021 filed 19 June 2014) under 35 U.S.C. 119 (a)-(d).
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/EP2015/063679 filed 18 June 2015) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Response to Arguments
Applicant’s amendments and arguments filed 12 July 2021 have been fully considered but are not persuasive.
	Regarding the 35 USC 103 rejection of Claims 1-3 and 7 as being unpatentable over MILLER in view of FOSSENG and MARKLE and of Claim 6 as being unpatentable over the same and further in view of JONES, Applicant argues that the presently claimed system allows for “the concurrent treatment of both grey water and black water in a single plant while on board” and further states that the claimed invention is not a dual-train system like that disclosed by MARKLE where grey and black waters are separately but treated simultaneously, i.e., MARKLE’s two treatment trains do not physically share components and only share component design (pg. 8, middle-pg. 9, middle). Applicant further argues that none of the cited prior art teach or suggest the concurrent treatment of both grey water and black water in a single plant as recited in amended Claim 1 (pg. 9, bottom).

	It is acknowledged that MARKLE discloses separate treatment trains for greywater and blackwater as explained by the Applicant. However, Applicant’s argument seem to be directed toward how the claimed system plant is used for the treatment of greywater and blackwater and not the structural elements of the system plant itself. The claimed invention is directed toward a plant (i.e., an apparatus) and not the means or methods by which the system plant is used; if a prior art structure is capable of performing the intended use as recited, then it meets the limitations of the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II).
Even if such arguments were considered valid, while MARKLE discloses the separate treatment trains for greywater and blackwater and is considered to require separate treatment units that can respectively process greywater and blackwater, i.e., seemingly differentiated from the claimed “primary treatment unit” in that two separate primary treatment units would be required in MARKLE, this does not actually teach away from that claimed invention because Claim 1 is broadly constructed. The Examiner appreciates Applicant’s argument that their system treats both greywater and blackwater simultaneously using the instantly claimed primary treatment unit and understands that Applicant intends for the claimed primary treatment unit to operate de facto as only a single unit. However, this is not what is being claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 1 requires of the primary treatment unit to comprise “at least one band filter” (additional limitations further describe the at least one band filter, but are not relevant to this discussion). The open-ended construction of this limitation allows for multiple treatment subunits within the primary treatment unit. Thus, MARKLE’s teaching of treating greywater and blackwater using concurrent treatment trains is within the broad limitations of the claimed “primary treatment unit comprising at least one band filter” because the treatment units of the concurrent treatment trains can be considered to teach or suggest the claimed “primary treatment unit comprising at least one band filter” limitation. 
	Applicant further cites that the treatment of water by the claimed invention yields “rather surprising” results stating that because the storage of black and grey water “even for a few days brings about changes in the composition of the matter to be treated” that would otherwise require severe treatment modes, the claimed invention whereby water is immediately fed to the treatment plant avoids such severe treatment modes; therefore, Applicant argues that it would not have been obvious to combine the prior art in order to arrive at the claimed invention (pg. 10-11).
In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II). Further, MARKLE explicitly discloses the concurrent treatment of blackwater and greywater (p0033).
	All other arguments have been indirectly addressed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.
Such claim limitation(s) is/are:
“means for feeding a first filtrate obtained from said primary treatment unit to a secondary treatment unit” (Claim 1); and
“means for feeding a second filtrate obtained from said secondary treatment unit to a tertiary treatment unit” (Claim 1).
These limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because one of ordinary skill in the art reading the specification understands the terms to have sufficiently definite meaning as the names for the structures that perform the functions, even when the terms cover broad classes of structures or identifies the structures by their functions (MPEP §2181 (I)(A)). In this case, means for feeding waste waters through a filtration system are commonly known to one of ordinary skill in the art to be conduits or pipes.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over MILLER et al. (US Patent 5,578,213) in view of FOSSENG (US Patent 6,942,786) and further in view of MARKLE et al. (US PGPub 2007/0068879 A1).
Regarding Claim 1, MILLER discloses a system for treating wastewater, particularly graywater aboard ships and boats (i.e., a plant for the treatment of on board produced wastewater while on board of vessels; c1/14-18; c1/24-30). Collected wastewater, e.g., from a galley and scullery (c12/27-28), is stored in a holding tank (i.e., a first collection tank connected with a discharge of grey water from a kitchen and a galley; c5/3-6) and subsequently passed through a strainer prior to passage through a first filtration medium (i.e., the first collection tank comprising a[n]… output; a primary treatment unit comprising at least one… filter; the third output connected to the primary treatment via a conduit; c4/37-39) under continuous operation (c4/59-63). After this step, the wastewater is subjected to dynamic filtration using a second filtration medium having micron-sized pore ratings (c6/23-25) or sub-micron-sized pore ratings (i.e., a secondary treatment unit comprising at least one micro-filtration or ultra-filtration filter; c7/60-67). Finally, after passage through the dynamic filtration assembly, the wastewater is further subjected to ozonation to remove any remaining contaminants (i.e., a tertiary treatment unit including at least one ozone treatment module; c8/9-15). Said system further includes pumps for passing wastewater between filtration stages, e.g., a macerator pump that supplies the necessary pressure for forcing wastewater through the entire system (i.e., means for feeding; c5/57-c6/4, c8/54-56, c14/66). MILLER further discloses prior to the first filtration medium, a pretreatment step includes removing free oil from the wastewater (i.e., the first collection tank comprising a first output connected to an oil separator; the oil separator comprising a third output; c4/21-28).
MILLER is deficient in explicitly disclosing a tertiary treatment unit further comprising at least one reverse osmosis filter downstream of the ozone treatment module. However, MILLER teaches that the processed wastewater must have contaminant levels reduced below standards set for receiving waters (c3/10-c4/17). Because MILLER further discloses that after an ozonation post-treatment system, the processed wastewater can be further treated as appropriate (c11/1-5) and because MILLER also discloses reverse osmosis filters as suitable filtration media in the second filtration unit (c7/60-c8/9), it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to include a reverse osmosis filter downstream of the ozonation system in the expectation that such an apparatus would predictably reduce contaminant levels to acceptable standards (MPEP §2143.01 D).
MILLER is deficient in disclosing the primary treatment unit comprises at least one band filter and further is deficient in disclosing the band filter structure as claimed, e.g., a slanted endless filter band driven by a series of rollers inside a container having a portion which runs horizontally with a filtrate faced downwards, and a blowing device 
FOSSENG teaches a waste water cleaning device comprising a blowoff device and a mesh shaped cleaning belt (c1/3-7). In this device, an endless filtering belt 31 is guided over a lower turn roller 32, inclined upward in a waste container 33 to upper turn rollers 34 and 36 and subsequently back down to lower turn roller 32 (i.e., a slanted endless filter band driven by a series of rollers inside a container); a horizontal section 35 between upper turn rollers 34 and 36 includes an underlying turn roller 37 (i.e., a portion which runs horizontally; c3/42-51). Underneath the section of the endless filtering belt 31 between rollers 36 and 37, a transverse screw conveyor 42 transports collected residue and sludge that has fallen off of the endless filtering belt (i.e., a filtrate faced downwards; c3/58-65). Furthermore, a blowing device 42 is situated above the transverse screw conveyor 42 to help dislodge any filtrate residue on the endless belt (i.e., a blowing device placed behind the slanted endless filter band; a screw conveyor placed below the blowing device; c3/66-c4/16). As disclosed by FOSSENG, this particular type of filter belt device provides improved efficiency, decreases cleaning energy demand, and decreases clogging frequency in the cleaning of a filtering medium by incorporating an endless belt length and a blowing device (c1/57-c2/3; c2/12-17). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to incorporate the endless filtering belt device with a blowing device as taught by FOSSENG in the system for treating graywater taught by MILLER.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


MARKLE discloses a wastewater treatment system for use on marine vessels where two separate sources of graywater and blackwater are treated (abstract). MARKLE further teaches that blackwater can be collected in a blackwater solids separation zone from a first influent comprising traditional blackwater sources and mixed with galley wastewater prior to treatment in a blackwater filtration zone (i.e., a second collection tank connected with a discharge of black water, the second collection tank comprising a second outlet; a primary treatment unit comprising at least one… filter; p0038, p0040, p0049). Advantageously, the separate treatment of graywater and blackwater provides the ability to treat the more polluted water (i.e., blackwater) more stringently to higher standards (p0006, p0014; p0034). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to also provide a second collection tank as taught by MARKLE in the plant for treating on board produced wastewater taught by MILLER and FOSSENG. 
While MARKLE discloses the operation of separate treatment trains (systems), both graywater and blackwater treatment trains can be operated concurrently due to their system modularity (p0080). Indeed, MARKLE explicitly discloses a “dual-train” system wherein “[e]ach train of the treatment system (blackwater and graywater) can operate as a stand-alone system or can be assimilated into an integrated treatment train for both graywater and blackwater” (emphasis added; i.e., a primary treatment unit comprising at least one… filter; p0013). Thus, it would have been obvious to one of ordinary skill in the art to operate both trains simultaneously for the treatment of any onboard produced water, whether from kitchens/galleys (graywater) or toilets (blackwater) (i.e., wherein the plant is configured to concurrently treat on board produced waste water comprising black water and grey water fed to the plant while on board of vessels).
	The limitations “to continuously receive and discharge the grey water from the kitchen and the galley”, “wherein the grey water is conveyed to the oil separator”, “feeding a first filtrate obtained from said primary treatment unit to a secondary treatment unit”, “feeding a second filtrate obtained from said secondary treatment unit to a tertiary treatment unit”, black water and grey water are forced to pass in a diagonal course”, and “configured to… treat on board produced waste water” are directed toward materials or articles worked upon, i.e., black water, grey water, first filtrate, and second filtrate. The inclusion of materials or articles worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). Furthermore, In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115). Because MILLER, FOSSENG, and MARKLE teach a system for the treatment of gray and black wastewater produced on ship vessels, such limitations are necessarily met.
	Even further, these limitations are directed toward intended uses of the claimed plant apparatus. If a prior art structure is capable of performing the intended use as recited, then it meets the limitations of the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II). In this particular case, MILLER discloses the claimed first collection tank for treating greywater along with a connected oil separator, MARKLE discloses the claimed second collection tank for treating blackwater, and FOSSENG discloses the claimed primary treatment unit comprising at least one band filter with details as claimed. The prior art has further disclosed such structures to be capable of concurrently treating greywater and blackwater on board ships from a kitchen and galley.
	Regarding Claim 2, as applied to the rejection of Claim 1, MILLER further discloses a recirculation pump that maintains negative pressure within the taught treatment plant (i.e., wherein said at least two collection tanks operate under suction; c8/47-60). MILLER also discloses pressurized treatment units (c14/17-20). Furthermore, the limitation “operate under suction” is directed toward an intended use of the claimed treatment plant. If a prior art structure is capable of performing the intended use as recited, then it meets the limitations of the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II). Because MILLER teaches this recirculation pump, this limitation is necessarily met. 
Regarding Claim 7, as applied to the rejection of Claim 1, MILLER further discloses that the processed wastewater must have contaminant levels reduced below certain standards before discharging to receiving waters, wherein the total suspended solids (TSS) level must be reduced from wastewater levels of 101-4695 mg/L to less than the 30 mg/L standard set for receiving waters (c3/10-c4/17). MILLER further shows in Example 2 that the TSS level of wastewater is reduced to 26 mg/L after the first filtration unit (i.e., removing TSS in amounts greater than 50%) and to 2 mg/L and 1 mg/L in subsequent filtration units (i.e., removing TSS in amounts greater than 90%; c14/40-50).
Furthermore, these claim limitations are directed toward materials or articles worked upon, i.e., contaminants in wastewater. The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over MILLER in view of FOSSENG and MARKLE and further in view of JONES et al. (US Patent 6,074,551).
	Regarding Claim 6, as applied to the rejection of Claim 1, MILLER, FOSSENG, and MARKLE teach a system for the treatment of wastewater on board of vessels. MILLER further discloses that the second filtration unit utilizes cross-flow filtration, which provides for a self-cleaning mechanism through the use of shear forces generated at the fluid-filter medium interface (c6/51-67). MILLER also discloses that the ozonation system removes residual ozone by the natural decomposition of oxygen, the use of an adsorbent bed, or through UV light irradiation (c10/46-60). MILLER, FOSSENG, and MARKLE are deficient in disclosing said reverse osmosis filter is self-cleaning.
	JONES discloses an automatic cleaning system for a reverse osmosis unit in a water treatment system (abstract). It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to incorporate a self-cleaning reverse osmosis filter as taught by JONES in the wastewater treatment plant taught by MILLER, FOSSENG, and MARKLE because such a self-cleaning filter advantageously provides an improved cleaning and sanitizing system (JONES, c2/50-53) with minimal-to-no downtime (c2/3-4).
Furthermore, while the prior art has taught that the filters have automated self-cleaning functions, this limitation bears no patentable weight. Broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (MPEP §2144.04 III).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DEPOLI et al. (US PGPub 2007/0114182 A1); DEPOLI discloses a wastewater treatment system for use on marine vessels for the treatment of blackwater and greywater; HOFFJANN et al. (US PGPub 2006/0011525 A1); HOFFJANN .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327.  The examiner can normally be reached on 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ryan B Huang/Primary Examiner, Art Unit 1777